 1
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                   FOR THE EASTERN DISTRICT OF CALIFORNIA
 8
 9   Brandy Brewer,                                    No. No. CV-1:16-1091-SMM
10                  Plaintiff,                         ORDER
                                                       (GENTLE REMINDER)
11   v.
12   Leprino Foods Company, Inc.,
13                  Defendant.
14          On March 25, 2019 the Court ordered the parties to file a finalized Jury
15   Questionnaire with the Court on or before Wednesday, March 27, 2019. (Doc. 87.) The
16   deadline has now passed, and the parties have not filed the Jury Questionnaire. The Jury
17   Administrator needs some lead time to prepare the Jury Questionnaire. The Court,
18   however, recognizes that counsel are occupied with trial tasks, and the Court will be as
19   understanding as possible under the circumstances, but this must be filed. Accordingly, the
20   Court renews its March 25, 2019 Order and will require the parties to file a finalized Jury
21   Questionnaire with the Court by Thursday, March 28, 2019 at 5:00 p.m.
22          Based on the foregoing,
23          IT IS HEREBY ORDERED that the parties shall file a finalized Jury
24   Questionnaire with the Court by Thursday, March 28, 2019 at 5:00 p.m.
25          Dated this 28th day of March, 2019.
26
                                                      Honorable Stephen M. McNamee
27                                                    Senior United States District Judge
28
